DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1-4 & 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the
combination of limitations of claim 1 including: at least one conductive plate structure formed on and having a common conductive connection to, multiple rows and columns of the programmable impedance elements, the at least one conductive plate structure extending in at least the first direction; a plurality of storage contacts, each storage contact extending  from a first current terminal of each access transistor to one of the programmable impedance elements; a plurality of bit lines formed over the at least one conductive plate structure, the bit lines extending in a second direction different from the first direction; and a plurality of bit line contacts that extend from a second current terminal of each access transistor through openings in the at least one conductive plate structure to one of the bit lines; wherein the access transistors and programmable impedance elements form memory cells that each include no more than one programmable impedance element was not found in prior art of record.
Claims 9-14 & 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the

Claims 17, 18, & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the
combination of limitations of claim 17 including: plurality of two-terminal programmable impedance elements arranged into rows and columns and having a common conductive connection to the at least one conductive plate structure, each programmable impedance element programmable between at least two different impedance values; a plurality of access transistors formed in the substrate having control terminals connected to word lines that extend in the second direction; a plurality of bit line contacts that each extend from one of the bit lines through an opening in the at least .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813